 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ROBERTO R. RECINO,                                Case No. 1:15-cv-00362-LJO-BAM (PC)
12                      Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                       RECOMMENDING DISMISSAL OF DOE
13          v.                                         DEFENDANTS AND DISMISSAL OF
                                                       ACTION
14   UNKNOWN, et al.,
                                                       (ECF No. 58)
15                      Defendants.
                                                       FOURTEEN (14) DAY DEADLINE
16

17          Plaintiff Roberto R. Recino (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

19   Plaintiff’s third amended complaint against two unknown correctional officers for failing to

20   intercede as Plaintiff was beaten by other inmates, and for delaying in obtaining medical

21   treatment for him after the beating, in violation of the Eighth Amendment.

22          I.      Background

23          On July 27, 2016, the Court found service of Plaintiff’s third amended complaint

24   appropriate and directed Plaintiff to provide, within forty-five (45) days, a motion to substitute

25   the identities of the Doe Defendants or a status report indicating the actions he took to locate their

26   names. (ECF No. 33.)

27          Following a series of motions to compel and for issuance of a subpoena, on September 13,

28   2017, the Court granted in part Plaintiff’s motion for issuance of a subpoena duces tecum
                                                       1
 1   directing the Warden of California State Prison, Corcoran, to produce any and all medical reports

 2   relating to Plaintiff, from April 2004 to August 2004. (ECF No. 46.) The subpoena was returned

 3   executed on September 20, 2017. (ECF No. 48.) Plaintiff failed to communicate with the Court

 4   thereafter, and on April 17, 2018, the Court issued an order directing Plaintiff to provide written

 5   notice identifying the Doe Defendants or to show cause why the Doe Defendants should not be

 6   dismissed and this action closed. (ECF No. 49.) Plaintiff did not respond.

 7          On May 30, 2018, the Court issued findings and recommendations recommending that the

 8   Doe Defendants be dismissed and this action closed, without prejudice. (ECF No. 50.) Plaintiff

 9   did not file objections, and the assigned District Judge issued an order adopting the findings and

10   recommendations in full on June 25, 2018. (ECF No. 51.) Judgment was entered accordingly the

11   same day. (ECF No. 52.)

12          On August 7, 2018, Plaintiff filed a motion for reconsideration, stating that following

13   service of subpoena duces tecum, he never received a response from the Warden of CSP-

14   Corcoran, the Court, or the Attorney General’s Office regarding the requested documents. (ECF

15   No. 51.) The Court granted the motion, vacating the judgment and reopening the case, and

16   providing an opportunity for a representative of the California Department of Corrections and

17   Rehabilitation to file a response to Plaintiff’s motion. (ECF Nos. 54, 55.)

18          On September 10, 2018, D. McGuire, the Litigation Coordinator at Richard J. Donovan

19   Correctional Facility, filed a declaration in response. (ECF No. 57.) D. McGuire declared under

20   penalty of perjury that upon service of the subpoena, the requested documents were served on
21   Plaintiff on October 10, 2017. (Id.) As this response directly contradicted Plaintiff’s contention

22   that he received no response from CDCR following service of the subpoena, and Plaintiff

23   provided no other explanation for his failure to identify the Doe Defendants, the Court ordered

24   Plaintiff to provide written notice identifying the Doe Defendants, or to show cause why this

25   action should not be dismissed for failure to prosecute, within thirty days. (ECF No. 58.)

26   Plaintiff was warned that his failure to comply with the Court’s order would result in dismissal of
27   this action for failure to prosecute. (Id.) Plaintiff has failed to comply with the Court’s order, and

28   the deadline to do so has expired.
                                                       2
 1          II.     Discussion

 2          Pursuant to Federal Rule of Civil Procedure 4(m):

 3
            If a defendant is not served within 90 days after the complaint is filed, the court—
 4          on motion or on its own after notice to the plaintiff—must dismiss the action
            without prejudice against that defendant or order that service be made within a
 5          specified time. But if the plaintiff shows good cause for the failure, the court
            must extend the time for service for an appropriate period.
 6

 7   Fed. R. Civ. P. 4(m).

 8          In cases involving a plaintiff proceeding in forma pauperis, a United States Marshal, upon

 9   order of the court, shall serve the summons and the complaint. Fed. R. Civ. P. 4(c)(3). “[A]

10   prisoner ‘is entitled to rely on the U.S. Marshal for service’ . . . as long as he or she ‘provide[s]

11   the necessary information to help effectuate service.’” Schrubb v. Lopez, 617 Fed. Appx. 832,

12   832 (9th Cir. 2015) (quoting Puett v. Blandford, 912 F.2d 270, 275 (9th Cir. 1990), abrogated on

13   other grounds by Sandin v. Connor, 515 U.S. 472 (1995)). “So long as the prisoner has furnished

14   the information necessary to identify the defendant, the marshal’s failure to effect service is

15   ‘automatically good cause . . . .’” Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir. 1994) (quoting

16   Sellers v. United States, 902 F.2d 598, 603 (7th Cir. 1990)), overruled on other grounds by

17   Sandin, 515 U.S. at 483–84. However, where a pro se plaintiff fails to provide the Marshal with

18   accurate and sufficient information to effect service of the summons and complaint, the Court’s

19   sua sponte dismissal of the unserved defendants is appropriate. Walker, 14 F.3d at 1421–22.

20          Plaintiff has been granted multiple opportunities to provide sufficient information to

21   identify the Doe Defendants so the United States Marshal may serve the summons and complaint.

22   More than a year has passed since Plaintiff received a response to his subpoena duces tecum, and

23   more than two years have passed since Plaintiff was first directed to provide the Court with

24   identifying information for the Doe Defendants.

25          Despite repeated warnings that failure to comply with the Court’s orders would result in

26   dismissal of the Doe Defendants, and closure of this action, Plaintiff has not complied with the

27   Court’s orders or otherwise communicated with the Court. This case cannot proceed without

28   Plaintiff’s compliance, and cannot sit idly on the Court’s docket.
                                                        3
 1          III.    Conclusion and Recommendation

 2          Plaintiff has failed to provide sufficient information to identify the Doe Defendants so the

 3   United States Marshal may serve the summons and complaint. In addition, Plaintiff has failed to

 4   set forth good cause for his failure to identify the Doe Defendants. Accordingly, the Court

 5   HEREBY RECOMMENDS that all Doe Defendants be dismissed and this action closed, without

 6   prejudice, pursuant to Federal Rule of Civil Procedure 4(m).

 7          These Findings and Recommendations will be submitted to the United States District

 8   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within

 9   fourteen (14) days after being served with these Findings and Recommendations, Plaintiff may

10   file written objections with the Court. The document should be captioned “Objections to

11   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

12   objections within the specified time may result in the waiver of the “right to challenge the

13   magistrate’s factual findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

14   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
15

16      Dated:     October 24, 2018                           /s/ Barbara   A. McAuliffe             _
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                      4
